     Case 20-65841-lrc                           Doc 156              Filed 04/12/21 Entered 04/12/21 17:50:28                                                         Desc Main
                                                                      Document     Page 1 of 6
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF GEORGIA
                                                         ATLANTA DIVISION

IN RE:           IFS SECURITIES, INC                                    }         CASE NUMBER:                       20-65841-LRC
                                                                        }
                                                                        }
                                                                        }         JUDGE: LISA RITCHEY CRAIG
                                                                        }
                 DEBTOR.                                                }         CHAPTER 11




                                                                DEBTOR'S POST-CONFIRMATION
                                                                QUARTERLY OPERATING REPORT
                                                                      FOR THE PERIOD
                             FROM                     January 1, 2021       TO                      March 31, 2021



  Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the Guidelines established by the United States Trustee

and FRBP 2015.




    Dated:       4/12/2021                                                                                           Greenberg Traurig LLP
                                                                                                                     Attorney for Debtor




                 Debtor's Address                                                                                    Attorney's Address
                 and Phone Number:                                                                                   and Phone Number:
                 3445 Peachtree Rd. Suite 1225                                                                       Greenberg Traurig, LLP
                 Atlanta, GA 30326                                                                                   3333 Piedmont Rd NE Ste 2500
                 Tel. 470-346-6842                                                                                   Atlanta, GA 30305
                                                                                                                     Tel. 678-553-2212




Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
      Case 20-65841-lrc                              Doc 156                   Filed 04/12/21 Entered 04/12/21 17:50:28                                                                          Desc Main
                                                                               Document     Page 2 of 6
MONTHLY OPERATING REPORT -                                                                                                                                                                   ATTACHMENT NO. 1
POST CONFIRMATION




                                                                QUESTIONNAIRE
                                                                                                                                                                      YES*                   NO
1.            Have any assets been sold or transferred outside the normal course of business, or outside
              the Plan of Reorganization during this reporting period?                                                                                                                       X
2.            Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                                                                             X
3.            Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                                                                             X
4.            Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                                                          X


     *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                             INSURANCE INFORMATION
                                                                                                                                                                        YES                  NO*
1.            Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation, and other
              necessary insurance coverages in effect?                                                                                                                                       X
2.            Are all premium payments current?
                                                                                                                                                                                             X
              *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                          CONFIRMATION OF INSURANCE
                                                                                                                                                              Payment Amount                         Delinquency
                                  TYPE of POLICY              and            CARRIER                                               Period of Coverage          and Frequency                          Amount




      DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________




                   I declare under penalty of perjury that this statement and the accompanying
              documents and reports are true and correct to the best of my knowledge and
              belief.                                                                                                          Marshall                 Digitally signed by Marshall Glade
                                                                                                                                                        DN: cn=Marshall Glade, o=BRiley
                                                                                                                                                        Financial, ou,


              This 9h day of April, 2021
                                                                                                                               Glade                    email=mglade@brileyfin.com, c=US
                                                                                                                                                        Date: 2021.04.12 17:39:00 -04'00'
                                                                                                                               _____________________________________
                                                                                                                               Debtor's Signature
  Case 20-65841-lrc       Doc 156      Filed 04/12/21 Entered 04/12/21 17:50:28                   Desc Main
                                       Document     Page 3 of 6


Questionnaire
          4 Is the Debtor current on all post-confirmation plan payments?
                       Yes. The Debtor is current on all post-confirmation plan payments.


Insurance Information
          1 Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation,
            and other necessary insurance coverages in effect?
                       No. There are no properties, vehicles/autos, employees, or other where insurance
                       coverage is needed.
          2 Are all premium payments current?
                       No, There are no premium payments due.
     Case 20-65841-lrc                 Doc 156            Filed 04/12/21 Entered 04/12/21 17:50:28                              Desc Main
                                                          Document     Page 4 of 6
MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 2
POST CONFIRMATION


                                       CHAPTER 11 POST-CONFIRMATION
                                   SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:                              IFS SECURITIES, INC

Case Number:                            20-65841-LRC

Date of Plan Confirmation:              January 1, 2021

                         All items must be answered. Any which do not apply should be answered “none” or “N/A”.




                                                                                       Quarterly                Post Confirmation Total
1.           CASH (Beginning of Period)                                       $               219,437.85 $                      219,437.85


2.           INCOME or RECEIPTS during the Period                             $                11,015.08 $                       11,015.08


3.           DISBURSEMENTS
             a.   Operating Expenses (Fees/Taxes):
                  (i)                   U.S. Trustee Quarterly Fees           $                       0.00 $                          0.00
                  (ii)                  Federal Taxes                                                 0.00                            0.00
                  (iii)                 State Taxes                                                   0.00                            0.00
                  (iv)                  Other Taxes                                                   0.00                            0.00


             b.   All Other Operating Expenses:                               $                    8,426.25 $                     8,426.25


             c.   Plan Payments:
                  (i)                   Administrative Claims                 $                10,000.00 $                       10,000.00
                  (ii)                  Class One                                                     0.00                            0.00
                  (iii)                 Class Two                                                     0.00                            0.00
                  (iv)                  Class Three                                                   0.00                            0.00
                  (v)                   Class Four                                                    0.00                            0.00
                                        (Attach additional pages as needed)

             Total Disbursements (Operating & Plan)                           $              18,426.25 $                       18,426.25

1.           CASH (End of Period)                                             $             212,026.68 $                      212,026.68
      Case 20-65841-lrc                 Doc 156           Filed 04/12/21 Entered 04/12/21 17:50:28                                       Desc Main
                                                          Document     Page 5 of 6
MONTHLY OPERATING REPORT -                                                                                                            ATTACHMENT NO. 3
POST CONFIRMATION


                                     CHAPTER 11 POST-CONFIRMATION
                                     BANK ACCOUNT RECONCILIATIONS
                                  Prepare Reconcilation for each Month of the Quarter
                              January                         February                                     March
Bank
Account
Information
                  Account             Account            Account            Account            Account             Account
                    #1                  #2                 #1                 #2                 #1                  #2
Name of
Bank:             Renasant           Renasant            Renasant           Renasant           Renasant            Renasant
Account
Number:             3640               3631                3640               3631               3640                3631

Purpose of
Account
(Operating/
Payroll/Tax)      Operating          Operating           Operating          Operating          Operating           Operating
Type of
Account (e.g.
checking)          Checking           Checking            Checking           Checking           Checking            Checking

1. Balance per
Bank
Statement             144,436.23          75,001.00          108,964.28          75,001.00          81,334.91           75,001.00
2. ADD:
Deposits not
credited                      0.00                0.00               0.00               0.00               0.00                0.00
3.
SUBTRACT:
Outstanding
Checks                        0.00                0.00               0.00               0.00               0.00                0.00
4. Other
Reconciling
Items                         0.00                0.00               0.00               0.00               0.00                0.00
5. Month End
Balance (Must
Agree with
Books)                108,964.28          75,001.00           81,334.91          75,001.00          71,953.07           75,001.00



Note: Attach
copy of each
bank statement
and bank
reconciliation.

Investment
Account
Information
                   Date of            Type of             Purchase           Current            Purchase            Current
    Bank /
Account Name
  / Number         Purchase          Instrument            Price              Value              Price               Value
N/A




Note:
Attach copy
of each
investment
account
statement.
        Case 20-65841-lrc                                              Doc 156                         Filed 04/12/21 Entered 04/12/21 17:50:28                                                                             Desc Main
                                                                                                       Document     Page 6 of 6
MONTHLY OPERATING REPORT -                                                                                                                                                                                                      ATTACHMENT NO. 4
POST CONFIRMATION




                                                   CHAPTER 11 POST-CONFIRMATION                                                                                                     CHAPTER 11 POST-CONFIRMATION
                                              CASH/DEBIT/CHECK DISBURSEMENTS DETAILS                                                                                           CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                      Renasant                                                                Name of Bank                                    Renasant
Account Number                                                                      3640                                                                  Account Number                                    3631
Purpose of Account (Operating/Payroll/Personal)                                   Operating                                                               Purpose of Account (Operating/Payroll/Personal) Operating
Type of Account (e.g., Checking)                                                  Checking                                                                Type of Account (e.g., Checking)                Checking
                                                                                                                                                                                                                 0
    Check           Date of                                                                                                                                Check   Date of
   Number         Transaction                       Payee                                       Purpose or Description                      Amount        Number Transaction             Payee                    Purpose or Description       Amount
ACH                    02/25/2021                  Pay.gov                                     Other Operating Expense                         4,875.00   N/A     N/A          N/A     N/A       N/A     N/A          N/A    N/A       N/A        0.00
AutoDebit            01/08/2021              Extra Space Storage                                        Rent                                     339.00
AutoDebit            01/08/2021              Extra Space Storage                                        Rent                                     460.00
AutoDebit            01/15/2021                   Capital EDI                                        EDI Service                                 250.65
AutoDebit            02/09/2021              Extra Space Storage                                        Rent                                     339.00
AutoDebit            02/09/2021              Extra Space Storage                                        Rent                                     460.00
AutoDebit            02/17/2021                   Capital EDI                                        EDI Service                                 250.65
AutoDebit            03/09/2021              Extra Space Storage                                        Rent                                     339.00
AutoDebit            03/09/2021              Extra Space Storage                                        Rent                                     460.00
AutoDebit            03/15/2021                   Capital EDI                                        EDI Service                                 250.65
Debit                02/05/2021                    ShareFile                                   Other Operating Expense                           402.30
Wire                 01/12/2021             The Brodsky Law Firm                                  Professional Fees                            2,865.00
Wire                 01/14/2021                 Delerme CPA                                       Professional Fees                            4,500.00
Wire                 01/20/2021                DNAI Consulting                                    Professional Fees                            7,600.00
Wire                 01/22/2021                  GlassRatner                                      Professional Fees                           22,500.00
Wire                 02/19/2021                DNAI Consulting                                    Professional Fees                            4,950.00
Wire                 02/20/2021                    Polsinelli                                     Professional Fees                            4,461.63
Wire                 02/21/2021             The Brodsky Law Firm                                  Professional Fees                            5,112.10
Wire                 02/26/2021             The Brodsky Law Firm                                  Professional Fees                           10,000.00
Wire                 03/10/2021                DNAI Consulting                                    Professional Fees                            2,750.00




                                                                                                                            TOTAL       $     73,164.98                                                                                TOTAL      0.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
